 



Exhibit 10.1
TEKELEC
2007 Executive Officer Bonus Plan
Tekelec (“Tekelec” or the “Company”) believes that a portion of each executive
officer’s annual compensation should be directly related to the Company’s
financial performance and such officer’s achievement of individual objectives.
The 2007 Officer Bonus Plan (“2007 Bonus Plan” or “this Plan”) is designed to
motivate Tekelec’s officers and to reward them for their continuing
contributions to the Company’s business if, in 2007, the Company achieves
certain financial results and such officers achieve their individual business or
strategic objectives. The Company believes that the achievement of these results
and objectives is essential for the Company’s success. The effective date of the
2007 Bonus Plan is May 18, 2007 (the “Effective Date”).
2007 Bonus Plan
Each Eligible Officer (as defined below), by virtue of his or her continuing
employment with Tekelec, will be eligible to receive:

(i)   2007 1H Bonus: a bonus based on the Company’s financial performance as
measured by the degree to which the Company achieves a pre-set, Board of
Directors (“Board”) approved,1 consolidated operating income before bonus goal
for the first six months of 2007;

(ii)   2007 2H Bonus: a bonus based on the Company’s financial performance as
measured by the degree to which the Company achieves a pre-set, Board approved,
consolidated operating income before bonus goal for the second six months of
2007;

(iii)   2007 1H MBO Bonus: a bonus based on his/her achievement in the first
half of 2007 of individual, business or strategic objectives approved by the
Board; and

(iv)   2007 2H MBO Bonus: a bonus based on his/her achievement in the second
half of 2007 of individual, business or strategic objectives approved by the
Board.

The 2007 1H Bonus and the 2007 2H Bonus are sometimes referred to herein
individually as a ‘Semi-Annual Bonus,” and collectively as “Semi-Annual
Bonuses.” The 2007 1H MBO Bonus and the 2007 2H MBO Bonus are sometimes referred
to herein individually as an “MBO Bonus,” and collectively as “MBO Bonuses.” For
purposes of this Plan, “semi-annual period” means the period from January 1,
2007 through June 30, 2007 (the “First Semi-Annual Period”) and the period from
July 1, 2007 through December 31, 2007 (the “Second Semi-Annual Period”).
The Semi-Annual Bonuses and the MBO Bonuses payable to an Eligible Officer will
be calculated as a percentage of such Officer’s annual base salary of record in
effect at the end of the semi-annual period for which the bonuses are payable.
An Eligible Officer’s annualized actual earnings for a semi-annual period will
be used to calculate his/her bonus if an Eligible Officer is on a leave of
absence in excess of 30 days during a semi-annual period. In determining an
Eligible Officer’s annual base salary of record or actual earnings, certain
compensation and payments (e.g., reimbursement for moving expenses, bonus
payments received under the 2006 Officer Bonus Plan or this Plan, stock option
or other equity incentive compensation, discretionary bonuses, disability
benefits, sign-on bonuses, vacation cash outs, on call pay, and similar
payments) shall be excluded.
If an executive officer commences his/her employment as an Eligible Officer in
the first or third calendar quarter of 2007, then for purposes of determining
the amount payable as a Semi-Annual Bonus or an MBO Bonus for the semi-annual
period in which his/her employment commences, an Officer’s annual base salary
will be prorated based on the ratio of (i) the number of days that an executive
officer serves as an Eligible Officer during
 

1   This and further references to Board action or approval shall be interpreted
as a duly adopted Board resolution following consideration and a recommendation
by the Compensation Committee of the Board, if the Board accepts such
recommendation, or alternatively by a duly adopted resolution of the Board based
on a vote by the independent members of the Board as defined by NASDAQ rules.

1



--------------------------------------------------------------------------------



 



the semi-annual period to (ii) 180 (such ratio shall not be greater than one).
An executive officer who commences his/her employment during the second or
fourth calendar quarter of 2007 will not be eligible to receive either a
Semi-Annual Bonus or an MBO Bonus for the semi-annual period in which his/her
employment commences.
Eligible Officers
The following executive officers have been designated by the Board as Eligible
Officers for purposes of the 2007 Bonus Plan and will be eligible to participate
in the 2007 Bonus Plan (all titles are positions with Tekelec unless otherwise
specified):
Eligible Officers
Chief Executive Officer & President
Executive Vice President & Chief Financial Officer
Executive Vice President, Global Business Group Solutions
President & General Manager, NSG
President & General Manager, CSSG
Senior Vice President, Corporate Affairs & General Counsel
Chief Strategy & Corporate Development Officer
Senior Vice President, Operations
VP, Corporate Controller & Chief Accounting Officer
VP, Chief Information Officer
A person appointed as an Executive Officer of the Company after the Effective
Date shall be eligible to participate in the 2007 Bonus Plan if he/she is
expressly designated by the Board as an Eligible Officer under the 2007 Bonus
Plan; provided, however, that notwithstanding anything to the contrary in this
Plan, an executive officer who commences his/her employment during the second or
fourth calendar quarter of 2007 will not be eligible to receive either a
Semi-Annual Bonus or an MBO Bonus for the semi-annual period in which his/her
employment commences.
An Eligible Officer whose title changes after the Effective Date shall be
entitled to participate in the 2007 Bonus Plan on the same terms and conditions
as applied immediately prior to such title change unless either (i) the terms of
such Eligible Officer’s participation in the 2007 Bonus Plan are changed
pursuant to a duly adopted resolution of the Board; (ii) the Board amends this
Plan to add the new title as an Eligible Officer in the Eligible Officer table
above in which case such Officer shall participate at the bonus participation
level corresponding to such new title; or (iii) as a result of the change in
title, such individual is no longer an Eligible Officer.
In order to earn and be eligible to receive bonuses payable under the 2007 Bonus
Plan, an Eligible Officer must be employed by Tekelec or one of its subsidiaries
as an Eligible Officer on the date on which such bonuses are paid, unless such
requirement is waived by the Board. An Eligible Officer who is on an approved
leave of absence from the Company at any time during 2007 will, for purposes of
determining eligibility under the 2007 Bonus Plan, be treated as being employed
by the Company during such leave of absence.
Semi-Annual Bonuses
The Company’s consolidated operating income from continuing operations before
any bonuses payable under the 2007 Bonus Plan and the Company’s 2007 employee
bonus plan (as adjusted to exclude the effects of equity incentive compensation
expense, restructuring charges, impairment charges, acquisition-related
amortization and other M&A-related charges or income, and similar non-GAAP
charges or income) (“Adjusted Operating Income before Bonus”) for the First
Semi-Annual Period and the Second Semi-Annual Period will be the financial
measure for calculating the amount of Semi-Annual Bonuses under the 2007 Bonus
Plan. If any of the Company’s existing business units becomes a discontinued
operation prior to January 1, 2008, then the Adjusted Operating Income before
Bonus amounts may be amended by the Board in its sole discretion.

2



--------------------------------------------------------------------------------



 



The amount of an Eligible Officer’s Semi-Annual Bonus will be calculated by
multiplying (i) the product of such Eligible Officer’s annual base salary of
record at the end of the semi-annual period (or annualized actual earnings for
such semi-annual period, if applicable) and the applicable 2007 Bonus Percentage
listed opposite such Eligible Officer’s title in the Bonus Participation Table
below by (ii) the applicable Bonus Factor. Stated mathematically, the amount of
a Semi-Annual Bonus payable to an Eligible Officer equals ((AxB)xC), where A =
an Eligible Officer’s annual base salary of record at the end of a semi-annual
period (or 2007 annualized actual earnings, if applicable); B = the applicable
Bonus Percentage for such Eligible Officer; and C = the applicable Bonus Factor.
The amount of the Company’s Adjusted Operating Income before Bonus for the First
Semi-Annual Period or Second Semi-Annual Period will determine the applicable
Bonus Factor. The Board will separately approve levels of Adjusted Operating
Income before Bonus for purposes of determining such Bonus Factor. As indicated
on example Schedule A, minimum Adjusted Operating Income before Bonus will
result in a Bonus Factor of 50%, while greater amounts of Adjusted Operating
Income before Bonus will result in higher Bonus Factors, up to a maximum Bonus
Factor of 100%. There will be a linear increase in the percentage amount of the
Bonus Factor if the amount of Adjusted Operating Income before Bonus falls
between any two amounts. An Eligible Officer will not be entitled to receive a
Semi-Annual Bonus if at least the minimum Adjusted Operating Income before Bonus
for the applicable semi-annual period is not achieved.
Except as otherwise provided herein, a Semi-Annual Bonus will be payable in one
lump sum (subject to applicable withholding taxes and other deductions) within
30 days after the Company’s consolidated financial results for a semi-annual
period are publicly announced. An Eligible Officer who is on an approved leave
of absence from the Company on the date on which Semi-Annual Bonuses are paid by
the Company and thereafter returns to active status as an Eligible Officer upon
the end of such leave of absence, will be paid his/her Semi-Annual Bonus to
which he/she is otherwise entitled within 30 days following his/her return to
active status as an Eligible Officer. An Eligible Officer who is on an approved
leave of absence from the Company on the date on which the Semi-Annual Bonuses
are paid by the Company and thereafter fails to return to active status as an
Eligible Officer upon the end of such leave of absence, will not be eligible to
receive a Semi-Annual Bonus.
MBO Bonuses
The percentage (0% to 100%) to which an Eligible Officer achieves his/her
objectives for the first half or the second half of 2007 will be one of the
measures for his/her MBO Bonus for such semi-annual period. The determination of
the percentage to which an Eligible Officer achieves his/her objectives will be
made by the Board within 45 days following the end of the applicable semi-annual
period.
The amount of a bonus payable as an MBO Bonus to an Eligible Officer will be
calculated by multiplying (i) the product of such officer’s annual base salary
of record at the end of the semi-annual period (or annualized actual earnings
for such semi-annual period, if applicable) and the applicable 2007 MBO Bonus
Percentage listed opposite such Officer’s title in the Bonus Participation Table
below by (ii) the product of the percentage degree to which it is determined
that such Eligible Officer has achieved his/her objectives for the semi-annual
period and the applicable Bonus Factor.
Except as otherwise provided herein, an MBO Bonus will be payable in one lump
sum (subject to applicable withholding taxes and other deductions) within
30 days of the determination of the percentage degree to which the Eligible
Officer has achieved his/her objectives. An Eligible Officer who is on an
approved leave of absence from the Company on the date on which MBO Bonuses are
paid by the Company and thereafter returns to active status as an Eligible
Officer upon the end of such leave of absence, will be paid his/her MBO Bonus to
which he/she is otherwise entitled under this 2007 Bonus Plan within 30 days
following his/her return to active status as an Eligible Officer. An Eligible
Officer who is on an approved leave of absence from the Company on the date on
which MBO Bonuses are paid by the Company and thereafter fails to return to
active status as an Eligible Officer upon the end of such leave of absence, will
forfeit his/her right to any MBO Bonus to which he/she may otherwise be entitled
for a semi-annual period.

3



--------------------------------------------------------------------------------



 



Bonus Participation Levels
For purposes of determining an Eligible Officer’s Semi-Annual Bonus or MBO Bonus
under the 2007 Bonus Plan, the 2007 Bonus Opportunity, 2007 1H and 2H Bonus
Percentages, and 2007 1H and 2H MBO Bonus Percentages for each of the Eligible
Officers identified below shall be as follows:
Bonus Participation Table

                                                              2007          
2007             2007   1H MBO   2007   2H MBO     2007 Bonus   1H Bonus   Bonus
  2H Bonus   Bonus Title   Opportunity   Percentage   Percentage   Percentage  
Percentage
Chief Executive Officer & President
    120 %     38.4 %     9.6 %     57.6 %     14.4 %
Executive Vice President & Chief Financial Officer
    90       28.8       7.2       43.2       10.8  
Executive Vice President, Global Business Group Solutions
    80       25.6       6.4       38.4       9.6  
President & General Manager, NSG
    70       22.4       5.6       33.6       8.4  
President & General Manager, CSSG
    70       22.4       5.6       33.6       8.4  
Senior Vice President & General Counsel
    70       22.4       5.6       33.6       8.4  
Chief Strategy & Corporate Development Officer
    65       20.8       5.2       31.2       7.8  
Senior Vice President, Operations
    50       16.0       4.0       24.0       6.0  
VP, Corporate Controller & Chief Accounting Officer
    50       16.0       4.0       24.0       6.0  
VP, Chief Information Officer
    40       12.8       3.2       19.2       4.8  

Discretionary Bonuses:
In addition to bonuses payable under the 2007 Bonus Plan, discretionary bonuses
may also be paid by the Company, but only upon the express approval of the Board
in its sole discretion.
*      *      *       *

4



--------------------------------------------------------------------------------



 



Schedule A
SEMI-ANNUAL BONUSES/BONUS FACTOR MATRIX

                              First Semi-Annual Period   Second Semi-Annual
Period         Adjusted Operating Income   Adjusted Operating Income        
before Bonus   before Bonus         (in thousands)   (in thousands)   Bonus
Factor
Maximum
  $ *     $ *       100 %
 
    *       *       88  
 
    *       *       75  
 
    *       *       63  
Minimum
    *       *       50  

 

*   The Board will separately established levels of Adjusted Operating Income
before Bonus for purposes of this Schedule A.

5